1. Since there is no statute in Georgia directing how service of process upon a municipal corporation shall be perfected, the common-law rule that such service shall be upon the mayor is of force in this State. The fact that service was had upon two councilmen did not affect the validity of the service on the mayor. The City of Social Circle is governed by a mayor and four councilmen, and the action of a majority of this governing body is that of the city. The judgment validating revenue certificates to be issued by the City of Social Circle was not void on the grounds that the court was without jurisdiction, because service of the petition of the solicitor-general was not effected on two members of the council, and because two members of the council did not join the mayor and the other members in making answer for the city.
2. A judgment of the superior court validating revenue certificates under the revenue-certificate law of 1937, as amended in 1939, has the same force and effect as a judgment validating municipal bonds, and unless excepted to within twenty days, or if affirmed by the Supreme Court, it is conclusive against the municipality and the citizens of the municipality upon all questions, including the constitutionality of the statute under which the proceedings are had. The petition in the present case showing the existence of such a judgment, and seeking to enjoin the issuance or sale of the revenue certificates on the ground that the revenue certificate act was unconstitutional, alleged no cause of action, and was properly dismissed on demurrer.
       No. 13554. NOVEMBER 12, 1940. REHEARING DENIED DECEMBER 13, 1940.
On February 20, 1940, judgment was rendered by the superior court of Walton County, validating revenue certificates to be issued by the City of Social Circle under the terms of the 1937 revenue certificate law (Ga. L. 1937, p. 761) as amended in 1939 (Ga. L. 1939, p. 362), from which judgment no exception was taken within *Page 423 
twenty days, as provided in section 13 of the revenue-certificate act. On March 22, 1940, John M. Gibbs, a resident and taxpayer of Social Circle filed in the superior court a petition against the City of Social Circle, H. O. Godwin, mayor, and J. O. Malcom, Walter Herndon, and W. O. Tribble, councilmen, seeking to enjoin the issuance and sale of the revenue-certificates authorized by the judgment of validation. The petition as amended attacks the judgment of validation, on the ground that the court was without jurisdiction, for the reasons, (a) that the notice to the solicitor-general required by section 10 of the revenue-certificate law was given by the mayor and two councilmen, the other two members of the council not joining in said notice; (b) that the petition of the solicitor-general to validate the certificates was served only upon the mayor and two of the four members of the council; and (c) that the answer by the city was made by the mayor and two of the councilmen. The petition attacked numerous portions of the revenue-certificate act as amended, as well as the resolution and proceedings of the city council preliminary to the validation judgment, on the ground that in recited manners they violated stated constitutional provisions and cited statutes of this State. The defendants demurred on the grounds, that the petition as amended stated no cause of action; and that, not having excepted to the judgment of validation within the time prescribed by the act, the plaintiff was now estopped by that judgment, which was conclusive as to the validity of the revenue certificates and the right of the city to issue and sell them. The demurrer was sustained and the action dismissed, and the plaintiff excepted.
1. Section 11 of the revenue-certificate law (Ga. L. 1937, pp. 761, 770) requires that the petition of the solicitor-general together with the order to show cause shall be served in the manner now provided by law for the service of petitions upon counties, municipalities, or political subdivisions; and that to such petition the officers of such municipality shall make sworn answer within the time prescribed therein. There is no statute in this State naming the officials of a municipality upon whom *Page 424 
suit or process must be served. In 44 C. J. 1475, § 4688, it is stated: "Service of process in an action against a municipal corporation should be made on the mayor or other head of the corporation, except, of course, where by statute provision is made for service on some other person or persons." In Martin v.Tifton, 6 Ga. App. 16 (63 S.E. 1132), it was held that the common-law rule is applicable to this question in Georgia; that that rule requires service to be made on a municipal corporation by serving its mayor or other head officer, as being the "most visible part of the corporation;" and that in the absence of a statutory provision this manner of service upon municipalities is still valid. Applying these rulings to the present case, service on the mayor of the City of Social Circle conformed to the provisions of the above act. Since service on the mayor met the requirements of law, the service on two of the councilmen did not affect the validity of service on the mayor. Loughran v.
Hickory, 129 N.C. 281 (40 S.E. 46). Thus the court had jurisdiction in so far as service is concerned. The attack upon the judgment, based on the fact that only two of the four councilmen of the city acted with the mayor in making answer in behalf of the city, is answered adversely to the plaintiff by the recitals of the petition showing that a majority of the members of the council entitled to vote acted on behalf of the city. By section 27 of the act of 1904 creating the City of Social Circle (Ga. L. 1904, p. 626) the mayor is authorized to vote in case of a tie vote of the members of the council. The judgment of validation was not invalid for any of the reasons alleged.
2. While the revenue-certificate act is in many respects different from the law relating to bond issues, yet the provisions of both relating to the judgment of validation are substantially the same. The Code, § 87-305, declares that if no bill of exceptions be filed within the time prescribed by section 87-304, which is twenty days, the judgment of the superior court confirming and validating the issuance of bonds shall be forever conclusive upon the validity of the bonds against the county, municipality, or political division. This court has many times held that where bonds have been validated by a judgment of the superior court, citizens and taxpayers who could have become parties to the proceedings to validate the bonds, but who failed to do so, were concluded by the judgment and could not thereafter enjoin the issuance and sale of the bonds. Baker v. *Page 425 Cartersville, 127 Ga. 221 (56 S.E. 249); Lippitt v.Albany, 131 Ga. 629 (63 S.E. 33); Farmer v. Thomson,133 Ga. 94 (5) (65 S.E. 180); Holton v. Camilla, 134 Ga. 560,571 (68 S.E. 472, 31 L.R.A. (N.S.) 116, 20 Ann. Cas. 199); Thomas v. Blakely, 141 Ga. 488 (81 S.E. 218);Whiddon v. Fletcher, 150 Ga. 39 (102 S.E. 350); Dumas v.Rigdon, 151 Ga. 267 (106 S.E. 261); Jones v. Coleman,152 Ga. 795 (111 S.E. 377); Goolsby v. Board of DrainageCommissioners, 156 Ga. 213 (10) (119 S.E. 644); Jenkins v.Savannah, 165 Ga. 121 (139 S.E. 863); Watts v. CaveSpring, 177 Ga. 808 (170 S.E. 382). Section 14 of the revenue certificate law declares that in the event no bill of exceptions shall be filed within the time prescribed by section 13, which is twenty days, the judgment of the superior court so confirming and validating the issuance of said certificates and the security therefor shall be forever conclusive against the municipality as to the validity of said certificates and the security therefor. The language of the two statutes being the same, the construction by this court of one is controlling on the construction of the other. Applying this rule, the foregoing decisions require a ruling that the judgment validating and confirming the certificates in the present case, not having been excepted to within the twenty days provided by the act, became binding and conclusive on the plaintiff in error, and he was not entitled to maintain the action to enjoin the issuance and sale of the certificates. Certainly every reason that would justify the rule as related to the bond issues should be applicable as related to the issuance of the certificates here involved. In the former the taxpayer whose property is made subject to taxation for the purpose of liquidating the bonds is more directly concerned than the taxpayer in the latter, whose property by the terms of the act can never be subjected to the payment of taxes for the liquidation of the revenue certificates.
It is insisted, however, that the rule making the judgment of validation conclusive is applicable only to matters of procedure and to questions as to the compliance with statutory requirements, and has no application to the right to attack the constitutionality of the law under which such procedure is had. This does present a rather close and perplexing question. Courts of other jurisdictions differ, each assigning persuasive reasons to support its position. The Supreme Court of Florida in Weinberger v. Board of Public Instruction, *Page 426 93 Fla. 470 (112 So. 253), in ruling on this question, said that where, as in that case, the maturities fixed by the issuing body are contrary to the express requirement of the constitution, such bonds are void ab initio, and can not be validated by curative legislation, and that a validating decree authorized only by legislative enactment, such as the one relied on, "is therefore ineffectual to bar an affected taxpayer, otherwise entitled so to do, and who did not intervene and raise such objection in the statutory validation proceeding, from subsequently resisting the issuance of the bonds on the ground that one of the essential and indispensable steps in the proceedings by which the bonds are to be issued was had in violation of a mandatory provision of the constitution, a noncompliance with which the complaining taxpayer can not waive." On the other hand, the Supreme Court of Mississippi in Love v. Yazoo City, 162 Miss. 65 (138 So. 600), held that a decree validating a bond issue by a municipality was res judicata of the validity of such bonds, and that a bill of injunction could not be maintained to raise constitutional questions as to the validity of such bonds, which were finally settled and conclusively adjudicated in the validation proceedings by the entry of such decree, in view of the statute of that State, which provides that if there is no appeal from the decree, the validity of such bonds shall be forever conclusive against the county, municipality, or district issuing the same, and their validity shall never be called in question in any court in that State. In the opinion the court said: "As a matter of experience, we know that much of the litigation that arose prior to the passage of this act was by injunction, alleging the invalidity of a bond issue, because same was in violation of some section of the constitution. A suit would be brought by a taxpayer after the bonds had passed into the hands of innocent purchasers when the tax levied thereon was about to be collected. The validation scheme provides an easy remedy for every taxpayer, whereby he may have his day in court, without the hazard and risk of seeking the aid of an equity court by injunction, and damages on the dissolution thereof. It provides a speedy and less expensive remedy for the taxpayer. There is no reason, in logic or in law, why the taxpayer should be permitted to decline to enter his appearance and objections in the validation proceeding, allow the decree there to be entered, and then make the formal attack which might have been made in that proceeding in spite of that decree, *Page 427 
and in an effort to evade it. The rule of res judicata or estoppel must be applied here in order that the wise policy of the law may be carried out; a termination of litigation." The Mississippi statute is similar to the Georgia statute. This court in Goolsby v. Board of Drainage Commissioners, supra, said: "Where bonds issued for the purpose of improving lands under the drainage laws of this State were duly validated, landowners whose property was to be improved by the proceeds of the bonds, who had notice of the validation proceedings, who failed to intervene in those proceedings, and who bring a petition to enjoin the collection of an assessment to pay the principal and interest due, will be estopped from attacking the validity of the legislative act under which the bonds were issued, on the ground that the act is unconstitutional." The rulings of this court in all cases cited are to the same effect, but not so clearly stated.
Court proceedings are expensive; and the legislature was perfectly justified in enacting the law which declares in effect that all parties who were entitled to a hearing in the validation proceeding on any question, including constitutional questions, who stood by refusing to urge the same, and permitted the court to proceed to judgment and the time for excepting thereto to expire, will not be permitted subsequently to present and have heard by the court complaints which he could have made in that proceeding. It follows that since the petition showed that a legal judgment validating the certificates had been rendered more than twenty days before the filing of the petition, and that it had not been excepted to, the plaintiff was precluded on all questions raised by the petition. The judgment sustaining the demurrer and dismissing the action must be
Affirmed. All the Justices concur.